

 
EXHIBIT 10.1
 
 
EXECUTION COPY
 
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This Executive Employment Agreement (the “Agreement”) dated as of May 1, 2006
(the “Effective Date”), by and between Express Scripts, Inc., a Delaware
corporation (the “Company”), and ________________ (“Executive”).
 
WHEREAS, Executive is now and has been employed by the Company as pursuant to
the terms of that certain Executive Employment Agreement dated as of
___________________ (the “Prior Agreement”); and


WHEREAS, the Company and Executive mutually desire to terminate the Employment
Period under the Prior Agreement, as defined therein, and to replace the Prior
Agreement with this Agreement to provide for the continued employment of
Executive on the terms and conditions set forth herein, all effective as of the
Effective Date;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS
 
As used herein, the following terms shall have the following meanings:
 
1.1 “Accrued Rights” has the meaning set forth in Section 4.1.
 
1.2 “Annual Base Salary” means the base salary set forth in Section 3.1 hereof.
 
1.3 “Annual Bonus” means Executive’s annual bonus granted pursuant to the Annual
Bonus Plan, as described in Section 3.2 hereof.
 
1.4 “Annual Bonus Plan” means the annual bonus program established for senior
executives by the Board of Directors of the Company (the “Board”) or by the
Committee, as adopted or amended from time to time.
 
1.5 “Bonus Potential” means the maximum bonus amount Executive could receive
pursuant to Section 3.2 hereof for achieving 100% of “base” or “targeted”
performance goals established by the Board or Committee under the Annual Bonus
Plan with respect to the applicable fiscal year; provided, however, in no event
shall Executive’s Bonus Potential for the year in which the Bonus Potential is
being determined (a) be less than ____% of Executive’s Annual Base Salary as in
effect on January 1 of such year or (b) take into account, or include in any
way, any increase in Executive’s bonus amount due to the Company exceeding its
“base” or “target” goals for such year (e.g., if Executive’s “base” or “target”
Bonus Potential is stated at $50,000, but Executive is eligible to receive more
than $50,000 if certain targets are exceeded then Executive’s Bonus Potential
for purposes of this definition is $50,000).
 
1.6 “Cause” means:
 

 
(a)
any act or acts by Executive, whether or not in connection with his or her
employment by the Company, constituting, or Executive’s conviction or plea of
guilty or nolo contendere (no contest) to, (i) a felony under applicable law or
(ii) a misdemeanor involving moral turpitude;

 

 
(b)
any act or acts of gross dishonesty or gross misconduct in the performance of
Executive’s duties hereunder;

 

 
(c)
any willful malfeasance or willful misconduct by Executive in connection with
Executive’s duties hereunder or any act or omission which is materially
injurious to the financial condition or business reputation of the Company or
its affiliates; or

 

 
(d)
any breach by Executive of the provisions of Sections 5.1 through 5.3 of this
Agreement, or of the terms and provisions of the Nondisclosure and
Noncompetition Agreement (as defined in Section 1.18 hereof).

 
Notwithstanding the foregoing, the event(s) described in clause (c) of this
Section 1.6 shall not be deemed to constitute “Cause” if such event is (i)
primarily the result of bad judgment or negligence on the part of Executive not
rising to the level of gross negligence; or (ii) primarily because of an act or
omission believed by Executive in good faith to have been in, or not opposed to,
the interests of the Company and its affiliates.
 
1.7 “Change in Control” means a Change in Control as that term is defined in the
Incentive Plan (as defined in Section 1.16 hereof).
 
1.8 “Code” means the Internal Revenue Code of 1986, as amended.
 
1.9 “Committee” means the Compensation and Development Committee of the Board.
 
1.10 “Covered Payments” means the amounts described in Section 6.12(a) hereof.
 
1.11 “Disability” has the meaning ascribed to such term in the Incentive Plan.
 
1.12 “Effective Date” means the date specified in the recitals to this
Agreement.
 
1.13 “Employment Period” means the Initial Employment Period (as defined in
Section 1.17 hereof) plus any additional Renewal Periods (as defined in Section
1.20 hereof).
 
1.14 “Excise Tax” means the excise tax imposed by Section 4999 of the Code or
any similar state or local tax that may be imposed.
 
1.15 “Good Reason” means the occurrence of any one or more of the following:
 
(a) Any material breach by the Company of any of the provisions of this
Agreement or any material failure by the Company to carry out any of its
obligations hereunder;
 
(b) The Company’s requiring Executive to be based at any office or location more
than 50 miles from 13900 Riverport Drive, Maryland Heights, Missouri (the
“Current Headquarters”), except for travel reasonably required in the
performance of Executive’s responsibilities to the extent substantially
consistent with Executive’s business travel obligations;
 
(c) Any substantial and sustained diminution in Executive’s authority or
responsibilities from those described in Section 2.3 hereof; provided, however,
notwithstanding the foregoing, (i) in the event a Change in Control shall occur
which results in the Company becoming a subsidiary of another pharmacy benefit
management company (“PBM”), or which is in the form of a merger in which the
surviving corporation or entity is a PBM (x) so long as Executive is offered a
position as an officer of the parent PBM (or surviving corporation or entity)
with duties and responsibilities which are not inconsistent in any material
adverse respect with his or her duties and responsibilities immediately prior to
such Change in Control, and such position is based at an office or location not
more than 50 miles from the Current Headquarters, such change in position shall
not constitute Good Reason, but (y) if Executive is not offered a position as an
officer of the parent PBM or surviving corporation or entity as described in
(x), a substantial and sustained diminution in Executive’s authority or
responsibility shall be deemed to have occurred; or (ii) in the event a Change
in Control shall occur which results in the Company becoming a subsidiary of a
non-PBM or is in the form of a merger in which the surviving corporation or
entity is not a PBM, failure to receive an offer to serve as an officer of the
non-PBM parent or surviving corporation or entity shall not constitute Good
Reason provided Executive’s duties subsequent to the Change in Control are not
inconsistent in any material adverse respect with his or her duties immediately
prior to the Change in Control, and such position is based at an office or
location not more than 50 miles from the Current Headquarters;
 
(d) The failure by the Company to continue to provide Executive with
substantially similar perquisites or benefits Executive enjoyed in the aggregate
under the Company’s benefit programs (other than long-term incentive
compensation programs), such as any of the Company’s pension, savings, vacation,
life insurance, medical, health and accident, or disability plans in which he or
she was participating at the time of any such discontinuation (or,
alternatively, if such plans are amended, modified or discontinued,
substantially similar equivalent benefits thereto in the aggregate), or the
taking of any action by the Company which would directly or indirectly cause
such benefits to be no longer substantially equivalent in the aggregate to the
benefits in effect immediately prior to taking such action; provided, that any
amendment, modification or discontinuation of any plans or benefits referred to
in this subsection (d) hereof that generally affect substantially all other
domestic salaried employees of the Company who were eligible to participate, and
participated, in the affected Company benefit program(s) shall not be deemed to
constitute Good Reason; and
 
(e) The timely delivery by the Company to the Executive of notice under Section
2.2, indicating that the Company does not desire to renew this Agreement for an
additional Renewal Period, unless the Employment Period during which such notice
is delivered is scheduled to end after the Executive has attained the age of 65;
 
provided that the events described in Section 1.15 (a), (b), (c) or (d) above
shall only constitute Good Reason if the Company fails to cure such event within
30 days after receipt from Executive of written notice of the event which
constitutes Good Reason; and provided further that, “Good Reason” shall cease to
exist for an event on the 120th day following the later of its occurrence or
Executive’s knowledge thereof, unless Executive has given the Company written
notice thereof prior to such date.
 
1.16 “Incentive Plan” means the Express Scripts, Inc. 2000 Long-Term Incentive
Plan, as amended from time to time.
 
1.17 “Initial Employment Period” has the meaning set forth in Section 2.2
hereof.
 
1.18 “Nondisclosure and Noncompetition Agreement” means the Form of
Nondisclosure and Noncompetition Agreement entered into by and between Executive
and the Company dated as of ___________________.
 
1.19 “Payment Cap” means the maximum amount described in Section 6.12(b) hereof.
 
1.20 “Renewal Period” has the meaning set forth in Section 2.2 hereof.
 
1.21 “Retirement” means the voluntary termination of employment by Executive on
or after attaining age 59 1/2.
 
1.22 “Severance Benefit” means a severance payment in an amount equal to:
 
(a) eighteen (18) months of Executive’s Annual Base Salary as in effect
immediately prior to the Termination Date, plus
 
(b) an amount equal to one hundred fifty percent (150%) of the product of (i)
Executive’s Bonus Potential for the year in which the Termination Date occurs
(the “Termination Year”), multiplied by (ii) the average percentage of the Bonus
Potential earned by the Executive for the three (3) full years immediately
preceding the Termination Year, (or such shorter period if Executive was
employed by the Company for less than three (3) full years and received, or was
eligible to receive, a bonus during such period), which product shall be
prorated for the portion of the Termination Year in which Executive was employed
by the Company. Notwithstanding anything to the contrary herein, neither the
three-year average percentage of Bonus Potential described in (ii) above, nor
the percentage for any single year used to compute such three-year average, may
exceed 100%.
 
1.23 “Tax Reimbursement Payment” means the payment described in Section 6.12(c)
hereof.
 
1.24 “Termination Date” means the effective date of termination of Executive’s
employment as determined in accordance with Section 4.5 hereof.
 
1.25 “Welfare Benefit” has the meaning set forth in Section 4.2.
 
ARTICLE II
TERM/POSITION
 
2.1 Employment; Effectiveness of Agreement. Effective as of the Effective Date,
the Company hereby employs Executive, and Executive hereby accepts such
employment, according to the terms and conditions set forth in this Agreement.
 
2.2 Term. Subject to the provisions of Sections 4.1 through 4.5 of this
Agreement, the term of Executive’s employment hereunder shall commence on the
Effective Date and continue through March 31, 2007 (the “Initial Employment
Period”). On April 1 of each year, commencing with April 1, 2008, and on each
subsequent April 1 thereafter (each, an “Anniversary Date”), this Agreement
shall be extended automatically at such time for an additional twelve (12) month
period (each, a “Renewal Period”) unless either party hereto delivers written
notice in accordance with Section 6.2 hereof to the other party hereto at least
90 days prior to such Anniversary Date of his, her or its desire not to renew
this Agreement for an additional Renewal Period. (e.g. Subject to the terms
hereof, assuming a June 1 Anniversary Date, and an employment period (Initial or
Renewal) of April 1, 2007 through March 31, 2008, if either party gives proper
notice at least 90 days prior to April 1, 2008 then the Agreement shall
terminate as of March 31, 2008, but if neither party gives proper notice at
least 90 days prior to April 1, 2008 then the Agreement shall automatically
renew for an additional Renewal Period of April 1, 2008 through March 31, 2009.)
The Initial Employment Period and any Renewal Periods, if any, shall constitute
the “Employment Period” for purposes of this Agreement. If there are no Renewal
Periods, then the Employment Period shall have the same meaning as Initial
Employment Period. Except as set forth in Section 6.1 hereof, upon termination
of Executive’s employment with the Company in accordance with the terms hereof
or upon termination of the Initial Employment Period or the Employment Period
without extension thereof, this Agreement shall terminate and no longer be of
any force or effect.


2.3 Position and Duties. Executive shall hold the position of
_________________________ and shall report to, and at all times be subject to
the lawful direction of, the Chief Executive Officer [or President] of the
Company (as designated by the Chief Executive Officer of the Company).
Additionally, Executive shall serve as a member of the executive staff and
participate in the strategic decision-making of the Company from time to time.
During the Employment Period, Executive shall devote his or her best efforts and
his or her full business time and attention (except for permitted vacation
periods and reasonable periods of illness or other incapacity) to the business
affairs of the Company. Executive shall perform his or her duties and
responsibilities to the best of his or her abilities in a diligent, trustworthy,
businesslike and efficient manner. Nothing herein shall preclude Executive from,
(a) subject to the prior written consent of the Board, or an appropriate
committee of the Board, serving on any for-profit corporate or governmental
board of directors (b) serving on the board of, or working for, any charitable,
not-for-profit or community organization, (c) pursuing his or her personal,
financial and legal affairs, or (d) pursuing any other activity; provided that
Executive shall not engage in any other business, profession, occupation or
other activity, for compensation or otherwise, which would violate the
provisions of Section 5.1 or would, in each case, and in the aggregate,
otherwise conflict or interfere with the performance of Executive’s duties and
responsibilities hereunder, either directly or indirectly, without the prior
written consent of the Board or an appropriate committee of the Board.


ARTICLE III
COMPENSATION AND BENEFITS
 
3.1 Annual Base Salary. During the Employment Period, the Company shall pay
Executive a base salary (the “Annual Base Salary”) at the annual rate of
__________________________ Dollars ($________), which shall be payable in
regular installments in accordance with the Company’s usual payroll practices
and shall be subject to deductions for customary withholdings, including,
without limitation, federal, state and local withholding taxes, social security
taxes and Medicare taxes. Executive shall be eligible for such merit-based
increases in Executive’s Annual Base Salary, if any, as may be determined from
time to time in the sole discretion of the Board or the Committee; provided that
any such increase shall not serve to limit or reduce any other obligation to
Executive under this Agreement. The term “Annual Base Salary” as used in this
Agreement shall refer to the Annual Base Salary as in effect from time to time
during the Employment Period. Executive’s Annual Base Salary shall not be
reduced after any such increase without Executive’s express written consent.
 
3.2 Annual Incentive Compensation. Executive shall be eligible to participate in
the Company’s Annual Bonus Plan established for senior executives by the Board
or the Committee. The size of Executive’s bonus opportunity, which for any
calendar year shall be no less than ____% of Executive’s Annual Base Salary as
in effect on January 1 of such year, and the terms of Executive’s participation
in the Annual Bonus Plan shall be determined based on the terms and conditions
of the Annual Bonus Plan, subject to adjustment as described therein, and in
accordance with any bonus award agreement thereunder. Executive’s Annual Bonus
shall be subject to deductions for customary withholdings, including, without
limitation, federal, state and local withholding taxes, social security taxes
and Medicare taxes
 
3.3 Participation in Benefit Plans. During the Employment Period, Executive
shall be entitled to participate in the Company’s employee benefit plans (other
than bonus and incentive plans) as in effect from time to time, on the same
basis as those benefits are generally made available to similarly situated
senior executives of the Company.
 
3.4 Restricted Stock, Stock Options and Other Equity Awards and Deferred
Compensation. Executive may receive restricted stock, stock options and other
equity awards and deferred compensation, to the extent determined by the
Company, Board or Committee, as applicable, from time to time. The terms of any
such award shall be documented in a separate award notice or agreement.
 
3.5 Business Expenses. During the Employment Period, Executive shall be
reimbursed for all reasonable expenses incurred by him or her in performing his
or her duties hereunder provided that such expenses are incurred and accounted
for in accordance with the policies and procedures established by the Company.
 
3.6 Perquisites. During the Employment Period, Executive shall be entitled to
receive such perquisites and fringe benefits which similarly situated executives
of the Company are entitled to receive and such other perquisites which are
suitable to the character of Executive’s position with the Company and adequate
for the performance of Executive’s duties hereunder.
 
ARTICLE IV
TERMINATION OF EMPLOYMENT
 
4.1 Termination by the Company for Cause; Termination by Executive Other Than
for Good Reason or Retirement. If the Employment Period and Executive’s
employment under this Agreement is terminated by the Company for Cause or by
Executive other than for Good Reason or Retirement, prior to the scheduled
expiration of the Employment Period, Executive shall be entitled to receive:
 
(a) The Annual Base Salary through the Termination Date;
 
(b) Reimbursement for any unreimbursed business expenses properly incurred by
Executive in accordance with Company policy prior to the Termination Date; and
 
(c) Such employee benefits, if any, to which Executive may be entitled under the
employee benefit plans of the Company, including rights with respect to any
restricted stock, stock option and other equity awards or any deferred
compensation, subject to the terms and conditions of the applicable plan, award,
agreement or notice, if relevant (the amounts described in clauses (a) through
(c) hereof being referred to as the “Accrued Rights”).
 
Following such termination of Executive’s employment hereunder pursuant to this
Section 4.1, Executive shall have no further rights to any compensation or any
other benefits under this Agreement.
 
4.2 Termination by the Company Other Than for Cause or Disability; Termination
by Executive for Good Reason.
 
(a) If the Employment Period and Executive’s employment under this Agreement is
terminated by the Company prior to the scheduled expiration of the Employment
Period other than for Cause or Disability, or Executive terminates his or her
employment prior to the end of the Employment Period for Good Reason, Executive
shall be entitled to receive:
 
(i) The Accrued Rights;
 
(ii) Any Annual Bonus earned for a previously completed fiscal year but unpaid
as of the Termination Date, which Annual Bonus shall be payable to the extent
the corporate bonus pool is approved by the Committee; and
 
(iii) A Severance Benefit pursuant to the terms and conditions set forth in
Section 4.2(b) below, and the Company will reimburse the Executive for
Executive’s cost of continuing medical insurance under COBRA (the “Welfare
Benefit”) for eighteen (18) months.
 
(b) The Company shall pay the Severance Benefit, without interest thereon, in
eighteen (18) substantially equal monthly installments, which installments shall
be payable on the first day of each month, with the first installment payable in
the first full month commencing fifteen (15) days after the Termination Date.
Notwithstanding the foregoing, in the event that Executive is determined to be a
specified employee in accordance with Section 409A of the Code and the
regulations and other guidance issued thereunder for purposes of the Severance
Benefit, the Severance Benefit shall begin on the first payroll date which is
more than six months following the date of his or her separation from service;
provided, that this sentence shall apply only to the extent required to avoid
Executive's incurrence of any additional tax or interest under Section 409A of
the Code or any regulations or Treasury guidance promulgated thereunder. Payment
of the Severance Benefit is subject to deductions for customary withholdings,
including, without limitation, federal, state and local withholding taxes,
social security taxes and Medicare taxes. Executive shall not be under any duty
to mitigate damages in order to be eligible to receive the Severance Benefit.
 
(c) Notwithstanding the foregoing, Executive agrees that payment of the
Severance Benefit is contingent upon the following:
 
(i) In the event of breach by Executive of Sections 5.1 through 5.3 hereof (or
any breach of any agreements in the release described in Section 4.2(c)(ii)
below, or in the Nondisclosure and Noncompetition Agreement), Executive shall
reimburse the Company for all compensation or other amounts previously paid,
allocated, accrued, delivered or provided by the Company to Executive pursuant
to Section 4.2 (a)(ii) hereof and the Company shall be entitled to discontinue
the future payment, delivery, allocation, accrual or provision of the Severance
Benefit, the Welfare Benefit, and such other compensation, including any
deferred or equity compensation, as reflected in the terms of any plan, notice
or agreement evidencing such other compensation, except to the extent prohibited
by applicable law.
 
(ii) No later than thirty (30) days after the Termination Date, Executive must
execute and deliver a general release releasing all claims against the Company
(other than those specifically described in the below proviso) in such form and
containing such terms as the Company may reasonably prescribe; provided,
however, that it shall not be a condition to the Executive’s receipt of the
Severance Benefit that the Executive release the Company from any of the
following:
 
(A)  the obligations of the Company described in Article IV of the Agreement; or
 
(B)  any vested rights that the Executive may have with respect to any benefits,
rights or entitlements under the terms of any employee benefit programs of the
Company to which the Executive is or will be entitled by virtue of his or her
employment with the Company or any of its subsidiaries, and nothing in the
release will prohibit or be deemed to restrict the Executive from enforcing his
or her rights to any such benefits, rights or entitlements; or
 
(C)  the Executive’s right to indemnification to the extent provided in the
Company’s Certificate of Incorporation and/or bylaws.
 
Following such termination of Executive’s employment hereunder pursuant to this
Section 4.2, Executive shall have no further rights to any compensation or any
other benefits under this Agreement.
 
4.3 Termination Due to Death, Disability or Retirement. If the Employment Period
and Executive’s employment under this Agreement are terminated due to
Executive’s death, Disability or Retirement prior to the scheduled expiration of
the Employment Period, Executive or Executive’s estate, as applicable, will
receive the Accrued Rights plus any Annual Bonus earned for a previously
completed fiscal year but unpaid as of the Termination Date which Annual Bonus
shall be payable to the extent the corporate bonus pool is approved by the
Committee; provided, however, that, in the event of Executive’s death, the
Company agrees to abide by previously received written instructions from the
Executive directing the Company to pay the Accrued Rights and/or the accrued but
unpaid Annual Bonus to a living trust or similar estate planning vehicle of
Executive, provided such trust or similar vehicle is still in existence at the
time of Executive’s death, except to the extent prohibited by law, and except as
may otherwise be required or directed by any applicable employee benefit plan.
Following such termination of Executive’s employment hereunder pursuant to this
Section 4.3, Executive shall have no further rights to any compensation or any
other benefits under this Agreement. Further, notwithstanding the specific terms
of the Incentive Plan, with respect to any grants made to the Executive under
the Incentive Plan during the term of this Agreement, a proper Retirement by
Executive under this Agreement shall be deemed to be a Retirement under the
Incentive Plan.


4.4 Expiration of the Employment Period.


(a) In the event either party elects not to extend the Employment Period
pursuant to Section 2.2, unless Executive’s employment is earlier terminated
pursuant to Sections 4.1 through 4.3, Executive’s term of employment hereunder
(whether or not Executive continues as an employee of the Company thereafter)
shall be deemed to close on the close of business on the day immediately
preceding the next scheduled Anniversary Date and Executive shall be entitled to
receive the Accrued Rights, plus any Annual Bonus earned for a previously
completed fiscal year (including a fiscal year which ends on the on the
Termination Date) but unpaid as of the Termination Date, which Annual Bonus
shall be payable to the extent the corporate bonus pool is approved by the
Committee.
 
(b) Unless the parties otherwise agree in writing executed subsequent to the
Effective Date, continuation of Executive’s employment with the Company beyond
the expiration of the Employment Period shall be deemed an employment at-will
and, subject only to Section 6.1, shall not be deemed to extend any of the
provisions of this Agreement and Executive’s employment may thereafter be
terminated at will by either Executive or the Company.
 
Following such termination of Executive’s employment hereunder pursuant to this
Section 4.4, Executive shall have no further rights to any compensation or any
other benefits under this Agreement.
 
4.5 Notice of Termination. For purposes of this Agreement, any purported
termination of Executive’s employment by the Company or by Executive, shall be
communicated by written “Notice of Termination” to the other party hereto in
accordance with Section 6.2 hereof. Any Notice of Termination shall set forth
(a) the effective date of termination (for purposes of determining Executive’s
entitlement to benefits hereunder), which, in the case of a termination by
Executive pursuant to Section 4.1, a termination by either party pursuant to
Section 4.2, or a Termination by Executive for Retirement pursuant to Section
4.3 shall not be less than fifteen (15) days after the date the Notice of
Termination is delivered; (b) the specific provision in this Agreement relied
upon; and (c) in reasonable detail, the facts and circumstances claimed to
provide a basis for such termination. If the Company terminates Executive’s
employment pursuant to Section 4.1 or due to Executive’s Disability pursuant to
Section 4.3 hereof, the Termination Date shall be the date upon which the
Company notifies Executive of such termination. If the Company terminates
Executive’s employment pursuant to Section 4.2, or if Executive terminates
employment pursuant to Section 4.1, 4.2 or 4.3 hereof, the Termination Date
shall be Executive’s last full day of work prior to the effectiveness of such
termination. If the Agreement is terminated pursuant to Section 4.4, the
Termination Date shall be the last day of the Initial Employment Period or the
last Renewal Period, as applicable. Notwithstanding the foregoing, if within
fifteen (15) days after any Notice of Termination is given, the party receiving
such Notice of Termination notifies the other party that a good faith dispute
exists concerning the termination, the “Termination Date” for purposes of
determining the Executive’s entitlement to benefits under this Agreement shall
be the date on which the dispute is finally determined by an independent
arbitrator selected by the American Arbitration Association.
 
4.6 Board/Committee Resignation. Upon termination of Executive’s employment for
any reason, Executive agrees to resign, as of the Termination Date and to the
extent applicable, from the Board (and any committees thereof) and the Board of
Directors (and any committees thereof) of any of the Company’s affiliates.
 
ARTICLE V
RESTRICTIVE COVENANTS
 
For the purposes of this Article V, all references to the Company shall include
the Company and its affiliates.
 
5.1 Non-Solicitation and Non-Competition.
 
(a) Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:
 
(i) During the period of Executive’s employment with the Company and, for a
period of two (2) years after termination of Executive’s employment (the
“Nonsolicit Period”), Executive will not, whether on Executive’s own behalf or
on behalf of or in conjunction with any person, firm, partnership, joint
venture, association, corporation or other business organization, entity or
enterprise whatsoever (“Person”), directly or indirectly solicit or assist in
soliciting in competition with the Company, the business of any client or
prospective client:
 
(1) with whom Executive had personal contact or dealings on behalf of the
Company during the one (1) year period preceding Executive’s termination of
employment;
 
(2) with whom employees reporting to Executive have had personal contact or
dealings on behalf of the Company during the one (1) year immediately preceding
the Executive’s termination of employment; or
 
(3) for whom Executive had direct or indirect responsibility during the one (1)
year immediately preceding Executive’s termination of employment.
 
(ii) During the Nonsolicit Period, Executive will not, whether on Executive’s
own behalf or on behalf of or in conjunction with any Person, directly or
indirectly:
 
(1) solicit or encourage any employee of the Company or its affiliates to leave
the employment of the Company or its affiliates; or
 
(2) hire any such employee who was employed by the Company or its affiliates as
of the date of Executive’s termination of employment with the Company or who
left the employment of the Company or its affiliates coincident with, or within
one year prior to or after, the termination of Executive’s employment with the
Company.
 
(iii) During the Nonsolicit Period, Executive will not, directly or indirectly,
solicit, or encourage to cease to work with the Company or its affiliates, any
consultant then under contract with the Company or its affiliates.
 
(iv) During the period of Executive’s employment with the Company and, for a
period of (18) months after termination of Executive’s employment for any reason
(the “Noncompete Period”), Executive will not directly or indirectly:
 
(1) engage in any business that is, or will be, engaged wholly or primarily in
the business of manufacturing, purchasing, selling or supplying in the United
States any product or service manufactured, purchased, sold, supplied or
provided by the Company or its affiliates, and which is or will be directly in
competition with the business of the Company or its affiliates (including,
without limitation, businesses which the Company or its affiliates have specific
plans to conduct in the future and as to which Executive is aware of such
planning) in the United States (a “Competitive Business”);
 
(2) enter the employ of, or render any services to, any Person (or any division
or controlled or controlling affiliate of any Person) who or which engages in a
Competitive Business;
 
(3) acquire a financial interest in, or otherwise become actively involved with,
any Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or
 
(4) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company or any of its affiliates and customers, clients, suppliers, partners,
members or investors of the Company or its affiliates.
 
(v) Notwithstanding anything to the contrary herein, Executive may, directly or
indirectly own, solely as an investment, securities of any Person engaged in the
business of the Company or its affiliates which are publicly traded on a
national or regional stock exchange or on the over-the-counter market if
Executive (i) is not a controlling person of, or a member of a group which
controls, such Person and (ii) does not, directly or indirectly, own 5% or more
of any class of securities of such Person.
 
5.2 Confidentiality.
 
(a) Executive acknowledges that the identity of the clients and customers of the
Company, the prices, terms and conditions at, or upon which, the Company sells
its products or provides its services and other non-public, proprietary or
confidential information relating to the business, financial and other affairs
of the Company (including, without limitation, any idea, product, trade secret,
know-how, research and development, software, databases, inventions, processes,
formulae, technology, designs and other intellectual property; creative or
conceptual business or marketing plan, strategy or other material developed for
the Company by Executive; or information concerning finances, investments,
profits, pricing, costs, products, services, vendors, customers, clients,
partners, investors, personnel, compensation, recruiting, training, advertising,
sales, marketing, promotions, government and regulatory activities and approvals
-- concerning the past, current or future business, activities and operations of
the Company or its affiliates and/or any third party that has disclosed or
provided any of same to the Company on a confidential basis) (hereinafter
collectively referred to as “Confidential Information”) are valuable, special
unique assets of the Company and that such Confidential Information, if
disclosed to others, may result in loss of business or other irreparable and
consequential damage to the Company.
 
(b) Executive shall hold in fiduciary capacity, for the benefit of the Company,
all Confidential Information and shall not, at any time during the Employment
Period or thereafter (i) retain or use for the benefit, purposes or account of
Executive of any other Person, or (ii) disclose, divulge, reveal, communicate,
share, transfer or provide access to any Person outside the Company (other than
its professional advisers who are bound by confidentiality obligations), any
Confidential Information, without the prior written authorization of the
Company.
 
(c) Notwithstanding the foregoing, the term Confidential Information shall not
include information (i) generally known to the public or the trade other than as
a result of Executive’s breach of this covenant or any breach of other
confidentiality obligations by third parties, (ii) made legitimately available
to Executive by a third party without breach of any confidentiality obligation,
(iii) the release of which is deemed by the Board to be in the best interest of
the Company, or (iv) the disclosure of which is required by applicable law;
provided that Executive shall give prompt written notice to the Company of such
legal requirement, disclose no more information than is so required, and
cooperate with any attempts by the Company to obtain a protective order or
similar treatment.
 
(d) Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure. However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws.
 
(e) Upon termination of Executive’s employment with the Company for any reason,
Executive shall (i) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company or its affiliates, (ii)
immediately destroy, delete, or return to the Company, at the Company’s option,
all originals and copies in any form or medium (including memoranda, books,
papers, plans, computer files, letters and other data) in Executive’s possession
or control (including any of the foregoing stored or located in Executive’s
office, home, laptop or other computer, whether or not Company property) that
contain Confidential Information or otherwise relate to the business of the
Company or its affiliates, except that Executive may retain only those portions
of any personal notes, notebooks and diaries that do not contain any
Confidential Information, and (iii) notify and fully cooperate with the Company
regarding the delivery or destruction of any other Confidential Information of
which Executive is or becomes aware.
 
5.3 Non-Disparagement. Executive agrees that Executive will not disparage the
Company or its affiliates, or its or their current or former officers,
directors, and employees in any way; further, Executive will not make or solicit
any comments, statements, or the like to the media or to others that would be
considered derogatory or detrimental to the good name or business reputation of
any of the aforementioned entities or individuals; provided, that this Section
does not prohibit statements which Executive is required to make under oath or
which are otherwise required by law, provided that such statements are truthful
and made in a professional manner; further provided that this Section does not
prohibit Executive from making statements which would otherwise be in violation
of this Section, provided such statements are made by Executive in response to
public statements made by the Company, or its authorized representatives, which
are derogatory or detrimental to the good name or business reputation of the
Executive.
 
5.4 Acknowledgment of Reasonable Covenants. It is expressly understood and
agreed that Executive and the Company consider the restrictions and covenants
contained herein to be reasonable and enforceable, because, among other things,
(a) Executive will be receiving compensation under this Agreement or otherwise,
(b) there are many other areas in which, and companies for which, Executive
could work in view of Executive’s background, (c) the restrictions and covenants
set forth herein do not impose any undue hardship on Executive, (d) the Company
would not have entered into this Agreement but for the restrictions and
covenants of Executive contained herein, and (e) the restrictions and covenants
contained herein have been made in order to induce the Company to enter into
this Agreement.
 
5.5 Modification of the Restrictive Covenants. If, at the time of enforcement of
the restrictive covenants set forth herein, a final judicial determination is
made by a court or arbiter of competent jurisdiction that the time or territory
or any other restriction contained in this Agreement is an unenforceable
restriction against Executive, the provisions of this Agreement shall not be
rendered void but shall be deemed amended to apply as to such maximum time and
territory and to such maximum extent as such court may judicially determine or
indicate to be enforceable. Alternatively, if any court of competent
jurisdiction finds that any restriction contained in this Agreement is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
 
ARTICLE VI
MISCELLANEOUS
 
6.1 Survival. Sections 4.1 through 4.6 inclusive (as applicable to the relevant
circumstance of termination only), 5.1 through 5.5 inclusive and 6.1 through
6.14 inclusive shall survive and continue in full force in accordance with their
terms notwithstanding any termination of Executive’s employment hereunder or
termination of the Initial Employment Period or the Employment Period.
 
6.2 Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
or sent via a nationally recognized overnight courier, or sent via facsimile to
the recipient. Such notices, demands and other communications shall be sent to
the address indicated below:
 
To the Company:
 
Express Scripts, Inc.
13900 Riverport Drive
Maryland Heights, MO 63403
Attention: Chief Executive Officer
 
To Executive:
___________________
___________________
___________________


or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.
 
6.3 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
6.4 Complete Agreement. This Agreement constitutes the complete agreement and
understanding between the parties regarding the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by and between the parties, written or oral, including, without limitation, the
Prior Agreement, which shall automatically terminate upon the effectiveness of
this Agreement; provided, however, that this Agreement shall not supersede or
modify the terms of the Nondisclosure and Noncompetition Agreement, and any
restricted stock, stock options or other equity awards or deferred compensation
shall be subject to the terms of the applicable notices or agreements; and
provided further, however that this Agreement shall not supersede or modify the
terms of any equity awards or special bonus awards (i.e. bonuses other than the
Annual Bonus) specifically granted under the Prior Agreement. The applicable
provisions of this Agreement amend the terms and provisions of the Incentive
Plan to the extent addressed by this Agreement, as the same may have been
amended prior to the date hereof, with respect to awards covered by this
Agreement and made to Executive hereunder.
 
6.5 Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.
 
6.6 Successors and Assigns. Except as otherwise provided herein, all covenants
and agreements contained in this Agreement shall bind and inure to the benefit
of and be enforceable by the Company and its respective successors and assigns.
Except as otherwise specifically provided herein, this Agreement, including the
obligations and benefits hereunder, may not be assigned to any party by
Executive.
 
6.7 No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied to this Agreement.
 
6.8 Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
 
6.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Missouri, without regard to conflicts
of laws principles thereof; provided, however, that issues related to the
Incentive Plan or any grants thereunder shall be resolved in accordance with the
laws of the State of Delaware.
 
6.10 Specific Performance. The Company shall be entitled to enforce its rights
under this Agreement specifically, to recover damages and costs (including
reasonable attorneys’ fees) caused by any breach of any provision of this
Agreement and to exercise all other rights existing in its favor. The Executive
agrees and acknowledges that money damages are an inadequate remedy for any
breach of the provisions of this Agreement, including, without limitation,
Sections 5.1 through 5.3 hereof, and that the Company shall be entitled to apply
to any court of law or equity of competent jurisdiction (without posting any
bond or deposit) for specific performance and/or other injunctive relief in
order to enforce or prevent any violations of the provisions of this Agreement.
Further, Executive acknowledges that the forfeiture provision set forth in the
termination provisions hereof shall not be construed to limit or otherwise
affect the Company’s right to seek legal or equitable remedies it may otherwise
have, or the amount of damages for which it may seek recovery, resulting from
breach of this Agreement.
 
6.11 Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and Executive.
 
6.12 Tax Matters.
 
(a) Notwithstanding anything to the contrary herein (or any other agreement
entered into by and between Executive and the Company or any incentive
arrangement or plan offered by the Company), in the event that any amount or
benefit paid or distributed to Executive pursuant to this Agreement, taken
together with any amounts or benefits otherwise paid or distributed to Executive
by the Company or any of its subsidiaries (collectively, the “Covered
Payments”), would constitute an “excess parachute payment” as defined in Section
280G of the Code, and would thereby subject Executive to an Excise Tax, the
provisions of this Section 6.12 shall apply.
 
(b) If the aggregate present value (as determined for purposes of Section 280G
of the Code) of the Covered Payments exceeds the amount which can be paid to
Executive without Executive incurring an Excise Tax, but is less than 125% of
such amount, then the amounts payable to Executive under this Agreement (or any
other agreement by and between Executive and the Company or pursuant to any
incentive arrangement or plan offered by the Company) may, in the discretion of
the Company, be reduced (but not below zero) to the maximum amount which may be
paid hereunder without Executive becoming subject to the Excise Tax (such
reduced payments to be referred to as the “Payment Cap”). In the event Executive
receives reduced payments and benefits as a result of application of this
Section 6.12, Executive shall have the right to designate which of the payments
and benefits otherwise set forth herein (or any other agreement between
Executive and the Company or any incentive arrangement or plan offered by the
Company) will be received in connection with the application of the Payment Cap.
 
(c) If the aggregate present value of all Covered Payments is equal to or
exceeds 125% of the amount which can be paid to Executive without Executive
incurring an Excise Tax, Executive shall be entitled to receive an additional
amount (the “Tax Reimbursement Payment”) such that the net amount retained by
Executive with respect to such Covered Payments, after deduction of any Excise
Tax on the Covered Payments and any federal, state and local income tax and
Excise Tax on the Tax Reimbursement Payment provided for by this Section 6.12,
but before deduction for any federal, state or local income or employment tax
withholding on such Covered Payments, shall be equal to the amount of the
Covered Payments. Such additional amount may be paid by the Company directly to
the applicable taxing authority. The Tax Reimbursement Payment shall be paid in
the calendar year following the date of the Change in Control.
 
(d) Immediately upon a Change in Control, the Company shall notify Executive of
any modification or reduction as a result of the application of this Section
6.12. In the event Executive and the Company disagree as to the application of
this Section 6.12, the Company shall select a law firm or accounting firm from
among those regularly consulted (during the twelve-month period immediately
prior to the Change in Control that resulted in the characterization of the
Covered Payments as parachute payments) by the Company, and such law firm or
accounting firm shall determine, at the Company’s expense, the amount to which
Executive shall be entitled hereunder (and pursuant to any other agreements,
incentive arrangements or plans), taking into consideration the application of
this Section 6.12, and such determination shall be final and binding upon
Executive and the Company.
 
6.13 Executive Representation. Executive hereby represents to the Company that
the execution and delivery of this Agreement by Executive and the Company and
the performance by Executive of Executive’s duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.
 
6.14 Cooperation. Each party shall provide reasonable cooperation in connection
with any action or proceeding (or any appeal from any action or proceeding)
which relates to events occurring during Executive’s employment hereunder.
 
6.15 Section 409A of the Code. Notwithstanding anything to the contrary in this
Agreement, the parties mutually desire to avoid adverse tax consequences
associated with the application of Section 409A of the Code to this Agreement
and agree to cooperate fully and take appropriate reasonable actions to avoid
any such consequences under Section 409A of the Code, including delaying
payments and reforming the form of the Agreement if such action would reduce or
eliminate taxes and/or interest payable as a result of Section 409A of the Code.
 
6.16 Arbitration. Executive and the Company agree that any and all disputes
between the parties hereto arising from or relating to this Agreement, and/or
any release executed by Executive pursuant to the terms of this Agreement, shall
be submitted and decided by binding arbitration before a single arbitrator in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”) then in effect. Venue for the arbitration shall be in St.
Louis County, Missouri and the laws of the State of Missouri will apply. Any
demand for arbitration shall be made within a reasonable time after the claim,
dispute, or other matter in question has arisen, and in no event shall any such
demand be made after the date when institution of legal of equitable proceedings
based on such claim, dispute or other matter in question would be barred by the
applicable statute of limitations. Under no circumstances will either party be
subject to punitive damages. Each party hereto shall bear its costs of the
arbitration proceeding. However, the prevailing party in the arbitration, as
designated by the arbitrator, shall be entitled to recover its reasonable cost
of the arbitration, including, without limitation, its reasonable attorneys’
fees, from the other party as determined by the arbitrator.
 
* * * * *



115973~v1
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement as of the date first above written.
 
THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.
 
EXPRESS SCRIPTS, INC.
 
By:  _____________________________      
Name: George Paz
Title: President and Chief Executive Officer
 
EXECUTIVE
 
 
Name:  ___________________________

 
 
 

--------------------------------------------------------------------------------

 


Schedule to Exhibit 10.1


The preceding Form of Employment Agreement was entered into between the Company
and the following persons as of May 1, 2006:




Executive
 
Position
 
Initial Annual Base Salary
Guaranteed Minimum Annual Bonus Target (1)
Thomas Boudreau
 
Senior Vice President and General Counsel
 
$411,000
 
65%
 
David Lowenberg
 
Chief Operating Officer
 
$482,000
 
75%
 
Patrick McNamee
 
Senior Vice President and Chief Information Officer
 
$339,000
 
62%
 
Edward Stiften
 
Senior Vice President and Chief Financial Officer
 
$409,000
 
75%
 



 
(1) Expressed as a percentage of the executive’s annual base salary.
 

